Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00411-CR

                                    Shandon KHABAZIAN,
                                          Appellant

                                                v.

                                       STATE of Texas,
                                          Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR8957
                           Honorable Jennifer Pena, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
is MODIFIED as follows. It is ORDERED that after the heading “Plea to 1st Enhancement
Paragraph,” the words “TRUE TO REPEATER” are deleted and replaced with the words “NO
PLEA.” The trial court’s judgment is AFFIRMED AS MODIFIED.

       SIGNED December 23, 2020.


                                                 _____________________________
                                                 Irene Rios, Justice